Title: To John Adams from James Lovell, 22 November 1777
From: Lovell, James
To: Adams, John


     
      Dear Sir
      York Novr. 22d. 1777
     
     We have this Evening a Letter from Mr. Bingham of Octr. 13th. in which he tells us that the french General had received a Packet by a Boat which left Rochelle Sepr. 4th. advising him of the destination of 5,000 Troops for Martinique the Transports being actually ready at Havre Nantes and Bourdeaux to take them on Board. An Embargo was to be immediately laid upon european bound Vessels to prevent their falling into the hands of the English as it was then thought at Martinique that war must have been declared at the date of the Letter. The French were working night and day at Brest and Rochfort and Toulon to get their marine in a respectable Force. Carmichael writes from Paris the 6th. of Sepr. that war appeared inevitable.
     The british Ministry are publishing the most irritating peices against the French in hopes of drawing the people into a disposition for a war with France that such an Event may give a pretence for relinquishing the american contest of which he has at length a desperate view. Carmichael mentions that he had received a Letter from Mr. Lee who was “on his return from Berlin having finished his business successfully.” No foreigners had subscribed for the english Loan tho’ the advantages were the greatest ever offered except once: and all army and navy contracts were for 5 years which Mr. Carmichael says is a Proof of war.
     I feared I should not have opportunity to copy large Extracts from the well-wrote letters received before the post goes thro’ this place Tomorrow therefore give you these hints and a good Night.
     
      James Lovell
     
     
      You will consider that the within Intelligence has not been read in Congress—tis confidential to you.
     
     